On March 29, 2006, the defendant was sentenced to the following: Charge L Twenty (20) years in the Montana Women’s Prison, with ten (10) years suspended, for the offense of Criminal Distribution of Dangerous Drugs (1 count), a Felony. The Defendant shall be required to serve at least five (5) years of this sentence without possibility of parole and will not be eligible for parole thereafter until the Defendant has completed all available chemical dependency treatment while in State custody and any other programs recommended by the initial classification procedures of the Department of Corrections; and Charge II: Five (5) years in the Montana Women’s Prison, to run concurrently to the sentence in Charge I, for the offense of Criminal Possession of Dangerous Drugs (Methamphetamine), a Felony.
On October 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was represented by William Fullbright who appeared by videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
*98DATED this 25th day of October, 2006.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 6th day of October, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.